Case: 14-10729   Date Filed: 01/30/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10729
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:13-cr-20683-DLG-1



UNITED STATES OF AMERICA,

                                                     Plaintiff – Appellee,

                                  versus

ROBINSON CALIXTE,

                                                     Defendant – Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 30, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 14-10729        Date Filed: 01/30/2015        Page: 2 of 4


       Robinson Calixte appeals his convictions for possession of 15 or more

unauthorized access devices with intent to defraud, in violation of 18 U.S.C. §

1029(a)(3), and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1).

Calixte raises two issues on appeal. First, he argues the district court erred in

denying his motion to suppress the evidence obtained from the initial search of one

document on his flash drive because the search exceeded the scope of his consent.

Second, he contends the district court erred in denying his motion to suppress

evidence obtained from a subsequent forensic search because the 11-month delay

between the seizure of his flash drive and the application for a warrant rendered

the search unreasonable. After careful review, we affirm. 1

       We conclude the initial search of the flash drive did not exceed the scope of

Calixte’s consent. The scope of a reasonable search is limited to “what a police

officer could reasonably interpret the consent to encompass.” United States v.

Strickland, 902 F.2d 937, 941 (11th Cir. 1990). Assuming arguendo the

conversation between Calixte and Detective George Festa limited the scope of the

search to looking for homework, Special Agent Katherine Litras’s search of the

most recently opened file did not exceed the scope of this consent. To confirm the


       1
           When reviewing a denial of a motion to suppress, we examine the district court’s
factual findings for clear error and its application of the law to those facts de novo. United States
v. Anderton, 136 F.3d 747, 749 (11th Cir. 1998). We construe the facts in the light most
favorable to the party that prevailed in the district court. United States v. Santa, 236 F.3d 662,
668 (11th Cir. 2000). We may affirm the denial of a motion to suppress on any ground
supported by the record. United States v. Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010).
                                                 2
              Case: 14-10729     Date Filed: 01/30/2015    Page: 3 of 4


flash drive contained homework, Litras needed to open at least one file, and

nothing in the record suggests the most recently opened file was an unreasonable

place to begin. Furthermore, Calixte was physically present for the search and

neither revoked his consent nor attempted to limit the search to specific files.

Under the totality of the circumstances, Litras’s search of the file was reasonable.

See United States v. Blake, 888 F.2d 795, 798 (11th Cir. 1989) (“[W]hether there

were any limitations placed on the consent given and whether the search

conformed to those limitations is to be determined by the totality of the

circumstances.”).

      We also conclude the 11-month delay in obtaining a warrant did not render

unreasonable the Government’s subsequent search of Calixte’s flash drive. Calixte

argues our decision in United States v. Mitchell, 565 F.3d 1347 (11th Cir. 2009),

establishes the authorities’ delay between the seizure and search of the flash drive

was unreasonable. In Mitchell, we held the government’s 21-day delay in

obtaining a warrant was unreasonable. Id. at 1351-52. Mitchell, however, is

inapposite. The Fourth Amendment does not require a warrant in this case because

Calixte gave Litras consent to search the flash drive. See United States v. Stabile,

633 F.3d 219, 235 (3d Cir. 2011) (“Where a person consents to search and seizure,

no possessory interest has been infringed because valid consent, by definition,

requires voluntary tender of property.”).


                                            3
              Case: 14-10729    Date Filed: 01/30/2015    Page: 4 of 4


      For the foregoing reasons, the district court did not err in denying the motion

to suppress, and we affirm Calixte’s convictions.

      AFFIRMED.




                                         4